Citation Nr: 0608803	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to June 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran requested that he be afforded a hearing in when 
he filed his substantive appeal in May 2003.  In June 2003, 
the veteran withdrew the request for a hearing.  38 C.F.R. 
§ 20.704(e) (2005).  The veteran's case was remanded to the 
RO for additional development in February 2005.  The case is 
again before the Board for appellate review.


FINDING OF FACT

The veteran has rheumatoid arthritis that is likely related 
to his military service.


CONCLUSION OF LAW

The veteran has rheumatoid arthritis that is the result of 
disease or injury incurred in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from September 1955 to June 
1958.  The veteran's service medical records dated from 
September 1955 to June 1958 reflect that the veteran was 
diagnosed with arthritis of the right knee, etiology unknown, 
in March 1957.  He reported pain and mild swelling in his 
right knee at that time.  A few days later the veteran was 
noted to be fit for duty.  The veteran complained of pain and 
tightness in his left knee in February 1958.  The veteran 
reported that he caught his foot in springs and the next day 
had increased fluid in the knee with limitation of motion.  
He was treated with whirlpool.  In March 1958 no increased 
fluid in the knee was noted.  The veteran's separation 
examination dated in June 1958 was negative for any reference 
to arthritis.

Associated with the claims file are private treatment reports 
from Hutchinson Clinic, P.C., dated from August 1977 to 
February 1984.  A progress note dated in August 1977 reflects 
that the veteran reported rheumatoid arthritis since the age 
of seventeen.  In April 1979 the veteran reported aching and 
tingling in his left hand.  In December 1980 the veteran 
reported aching pain in his left shoulder.  He was diagnosed 
with epicondylitis.  In January 1981 the veteran was noted to 
have a fairly long history of pain in his left shoulder and 
elbow and a diagnosis of lateral epicondylitis.  X-rays of 
his elbow and shoulder showed early degenerative changes in 
the acromioclavicular joint.  He was treated with an 
injection in his epicondyle.  In February 1981 his elbow was 
noted to be much improved following the injection.  The 
veteran reported discomfort in his shoulder, principally over 
the bicipital tendon.  

Private treatment records from Wichita Clinic dated from July 
1997 to September 2000 were associated with the claims file.  
In July 1997 the veteran was self-referred for rheumatoid 
arthritis.  He reported that he had been diagnosed with 
rheumatoid arthritis while in the military forty-one years 
prior.  Physical examination revealed symmetric or 
polyarthritis with tenderness in the right shoulder, 
significant swelling, tenderness, and redness in both wrists, 
swelling in the metacarpophalangeal joints and proximal 
interphalangeal joint, swelling and tenderness in the left 
ankle, and tenderness in the metatarsophalangeal joint.  The 
examiner reported that the symptomatology and findings 
supported a diagnosis of rheumatoid arthritis.  In December 
1997 the veteran reported stiffness in his right knee, both 
hips, and right ankle.  He was seen during the time period 
noted above for treatment for rheumatoid arthritis and 
several other conditions unrelated to the issue on appeal.  
He was treated with several oral medications for the 
rheumatoid arthritis.  

Also associated with the claims file are private treatment 
reports from Olive W. Garvey Center for Healing Arts dated 
from November 2000 to May 2001.  In December 2000 the veteran 
reported pain and stiffness in his joints.  

The veteran was afforded a VA examination in April 2003.  The 
veteran reported that he had an inflamed and swollen right 
knee in service at which time a blood test was performed.  He 
said he was diagnosed with rheumatoid arthritis at that time.  
The examiner noted that there was no documentation in the 
service medical records of rheumatoid factor being addressed 
through blood tests.  Since service the veteran reported that 
he had swelling and stiffness off and on in his ankle, knee, 
wrist, and elbow joint.  The veteran reported going into 
remission for seven years.  He said he again developed 
tightness and stiffness in his major joints including his 
wrist joints, metacarpophalangeal joints, and his proximal 
interphalangeal joints.  A blood test for the veteran's 
rheumatoid factor was obtained and revealed that the 
veteran's factor was 3231.  The reference range was noted to 
be 0 to 43.  X-rays of the left knee revealed degenerative 
changes of the left knee joint.  X-rays of the hands revealed 
arthritic changes.  The veteran was diagnosed with rheumatoid 
arthritis.  The examiner opined that he did not think that 
the veteran's left knee joint problem in service had a direct 
bearing on his current diagnosis of rheumatoid arthritis.  

The veteran was afforded a VA examination in September 2005.  
The examiner reported having reviewed the veteran's claims 
file.  Physical examination revealed that his knees were 
swollen bilaterally and there was evidence of crepitus and 
effusion bilaterally.  The examiner noted that the knees felt 
hot but they were not red.  The knees were noted to be tender 
and weak with no evidence of instability.  There was not 
ankylosis present in the knees.  There was crepitus of the 
hips with no evidence of instability.  The examiner said 
there was no problem with the ankle.  There was no evidence 
of swelling or edema of the shoulders.  The wrists were not 
swollen.  The veteran was noted to have swelling of the 
metacarpophalangeal joints bilaterally and of the distal 
interphalangeal joints.  He had evidence of synovitis in all 
joints of his hands.  The examiner diagnosed the veteran with 
rheumatoid arthritis with moderate limitation in function 
because of pain.  The examiner noted that the veteran's knees 
and hands were the most affected joints.  The examiner noted 
that the veteran had two episodes of swelling of his knees 
within one year while in service.  The examiner opined that 
it was as likely as not that veteran's right knee swelling in 
service in 1957 was rheumatoid arthritis.  The examiner noted 
that the veteran had a current diagnosis of rheumatoid 
arthritis as evidenced by his symptoms and x-rays.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection for rheumatoid arthritis is warranted.  
The veteran had two episodes of swelling of his knees within 
one year while in service.  Private medical records reflect a 
diagnosis in 1997.  The September 2005 VA examiner opined 
that the veteran's earliest episode of rheumatoid arthritis 
was likely in service in 1957 and that he had a current 
diagnosis of rheumatoid arthritis.  The only other opinion of 
record, that of the April 2003 VA examiner, did not include 
an opinion regarding the etiology or onset of the veteran's 
diagnosed rheumatoid arthritis.  Rather, it referred only to 
the left knee joint problem in service and did not account 
for the other knee swelling.  No medical opinion evidence 
contradicts the VA examiner's conclusion that the veteran's 
rheumatoid arthritis was related to the episodes of swollen 
knees in service.  Accordingly, service connection for 
rheumatoid arthritis is in order.  


ORDER

Service connection for rheumatoid arthritis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


